UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 4th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2014 Date of reporting period:September 30, 2014 Item 1. Reports to Stockholders. www.CoveStreetFunds.com Cove Street Capital Small Cap Value Fund ANNUAL REPORT | September 30, 2014 THIS PAGE INTENTIONALLY LEFT BLANK LETTER TO SHAREHOLDERS (unaudited) COVE STREET CAPITAL SMALL CAP VALUE FUND | Annual Report 2014 DEAR FELLOW SHAREHOLDER: Due to the arcane world of mutual fund accounting, this represents our annual letter, so we are referring to results and things that have transpired in the 12 months ending September 30, 2014. We can only term our recent fiscal year as “reasonable” after a very strong fiscal 2013, in which we were up 27.74%. TOTAL RETURN (%) as of September 30, 2014 | Symbol CSCSX CALENDAR 3 YEAR 1 3 5 10 INCEPTION MONTH to DATE YEAR YEAR YEAR YEAR (9/30/98) Cove Street Capital Small Cap Value Fund(1) -6.20 -4.38 Russell 2000® Index -7.36 -4.41 Russell 2000® Value Index -8.58 -4.74 Performance shown for the period September 30, 1998 to January 20, 2012 reflects performance for Cove Street Capital Small Cap Value Fund, a series of CNI Charter Funds, the predecessor to Cove Street Capital Small Cap Value Fund “The Fund”. The Fund has the same portfolio manager and substantially similar investment strategies to the predecessor fund. Effective September 10, 2013, the Investor Class eliminated all sales charges on purchases. Prior to that date, purchases were subject to a maximum sales charge of 3.50%. The returns shown for the Investor Class do not reflect any sales charges. If they had, the returns would be lower. Returns for periods greater than 1 year are annualized. The performance data quoted represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. For performance data current to the most recent month end, please call 1-866-497-0097. The gross expense ratio is 1.86%. Investment performance reflects contractual fee waivers in effect through 5/31/15 to keep the expense ratio (excluding acquired fund fees and expenses, brokerage commissions, interest, taxes and extraordinary expenses) at or below 1.69% (Expense Cap). In the absence of such fee waivers, total return would be reduced. The Fund imposes a 2.00% redemption fee on shares sold within 60 days of purchase. Performance data does not reflect the redemption fee. If it had, return would be reduced. (1) Audited financial statements are required to include trade date adjustments, which lowered the per share value of each class for financial reporting purposes. In the absence of these adjustments, the returns would have been higher. As is always the case, actual performance comes from the results of our research on individual securities, not on giant macro-economic thoughts, so let’s briefly go into some detail on our more impactful winners and losers from the last twelve months. WHAT HAPPENED 1-Year ending September 30, 2014 | Symbol CSCSX AVERAGE WEIGHT RETURN CONTRIBUTION 5 CONTRIBUTORS (%) (%) (%) AVID TECHNOLOGY INC TAMINCO CORP CHIMERA INVESTMENT CORP CHEROKEE INC CROSSTEX ENERGY INC 1 LETTER TO SHAREHOLDERS (unaudited) COVE STREET CAPITAL SMALL CAP VALUE FUND | Annual Report 2014 WHAT HAPPENED 1-Year ending September 30, 2014 | Symbol CSCSX AVERAGE WEIGHT RETURN CONTRIBUTION 5 DETRACTORS (%) (%) (%) APPROACH RESOURCES INC -45.97 -2.64 NEUSTAR INC -41.19 -1.59 FORESTAR GROUP INC -17.73 -1.07 HERITAGE-CRYSTAL CLEAN INC -18.63 -0.98 WESTELL TECHNOLOGIES INC -42.66 -0.94 The 5 Contributors measure the top five contributors to the portfolio’s total return. The 5 Detractors measure the five bottom contributors to the portfolio’s return. Average Weight shown is a calculation of the average percentage held of each included company over the course of the listed period. Return is the total return for each included company over the course of the listed period. Contribution is a ranked measure of how each included company contributed to the Fund over the course of the listed period. Starting with the list of things that didn’t work well the past fiscal year, Approach Resources Inc. (AREX) takes the cake as it was also our largest position. Yes, the critical variable in any oil and gas investment is the price of oil and gas and that is a prediction from which we generally shy away. Our research suggests an enormous disconnect between what we see—the lowest cost basis in the southern Permian, large and essentially proved out drilling inventory, and a CEO with $35mm of “Texas dollars” in a fairly valued takeover. We took a tax loss and have reloaded the position in size. It is arguably our single best idea—unless you tell me oil is going to $60 a barrel. NeuStar Inc. (NSR) is a “sold half, should have sold it all” position that has mightily retreated to within the vicinity of our original cost, as it looks like the low probability of a higher materiality event is coming to fruition—NeuStar is at risk of losing its contract to manage Number Portability for the telecommunication’s industry. Nothing is settled as of this writing, but it has not gone as planned. We fortunately risk-weighted this position at a half position, but needless to say we are surprised at how events have turned out. The remaining businesses are high margin, high value information service entities and we have a price in mind at which we would buy more. Forestar Group Inc. (FOR) is an asset-rich real estate and oil and gas company that simply has sold cheaply in the marketplace. We have been privately active with management and the Board, urging them to take what we think are fairly obvious steps to enhance shareholder value. While it is not our preferred stance to publically defend our interests via the currently popular sport of “activism,” we have pursued more aggressive actions in the past. Heritage-Crystal Clean Inc. (HCCI) suffered from the startup of Chevron’s Pascagoula Base Oil Refinery, which caused a 15% reduction in posted base oil prices across the country and drove down the end price Heritage receives from its own re-refinery. We believe this is a cyclical low that should correct itself toward a more historic average over the next few years. Westell Technologies Inc. (WSTL) is another “should have sold it all after the stock doubled” and we almost accomplished that task before the stock began to reflect the cyclical nature of telecommunications spending. The decline in the stock on a price basis is much greater than its negative contribution to the portfolio and we have reloaded our entire position at our original cost basis of $1.80. Half the market capitalization is in cash and CEO Rick Gilbert has done a nice job of assembling some niche wireless assets that we believe have the ability to prosper when the other side of the cycle rears its head. On to the good news. Avid Technology Inc. (AVID) had a few bumps in the road, but is about to become “current” in its financial reporting and has re-applied for listing on the NASDAQ after spending some time in purgatory cleaning up 2 LETTER TO SHAREHOLDERS (unaudited) COVE STREET CAPITAL SMALL CAP VALUE FUND | Annual Report 2014 prior management’s accounting mess. The stock roared. Avid is one of the leading technology suppliers to the media industry—offering franchise products—and we think it is finally under solid leadership. We sold part of our position, but retain our “half position” weighting as we see the potential for a substantially higher price if reasonable profit margins can be attained and the stock regains interest from Wall Street. Our investment in Taminco Corp. (TAM) also involves a happy story as the company announced it was being taken over by Eastman Chemical Co. (EMN) for $26 a share, which would be a nice gain from our $19 cost in just 11 months. We are holding it through the taxable year-end in order to defer taxable gains. We saw a franchise specialty chemical player with high margins and returns on capital that was newly public and majority-owned by a private equity firm. Many investors don’t seem to like that combination, especially when combined with limited liquidity. We don’t mind it. Chimera remained a work in progress after solid gains—partially from capital appreciation and partially due to a 9% dividend yield. This is our second time around in Chimera, which is a mortgage Real Estate Investment Trust (REIT) that specializes in non-agency mortgages. They also were “tardy” in financial reporting after a change in accounting procedures which was annoying but economically immaterial. We have a strong opinion they will be re-absorbed by parent Annaly Mortgage. In the meantime, there is that 9% dividend yield as of this writing. Cherokee Inc. (CHKE) is a later bloomer, but is starting to find traction in other investor portfolios. The company is a licensor of a variety of brands including Cherokee, which has a multibillion dollar brand at Target. CEO Henry Stupp has done an excellent job of pursuing growth around the globe and putting prodigious cashflow to work for long term growth. We remain holders. On the bigger picture front, the recent and well publicized decision by the California Public Employees Retirement System (CalPERS) to eliminate its hedge fund program is very interesting for a variety of reasons, not all of them obvious. To reiterate any number of themes previously explored in these letters, being a “hedge fund,” as literally interpreted in today’s investment management industry, means absolutely nothing. In reality, CalPERS saying it is sick of hedge funds is the equivalent of a single person saying that he is sick and tired of dating mammals—a little more specificity would be helpful. A “hedge fund” is a euphemism for an alternative compensation scheme, not an investment strategy, and it is often a compensation scheme that has been glommed onto many investment strategies that we believe can very well be replicated through lower cost and often passive means. There are certain investment strategies that can only effectively be implemented within a longer-term, “locked-up” partnership structure—Botswanan private equity comes to mind. Real estate, oil and gas, certain private equity structuresand concentrated small and micro cap might be others. In other words, these are illiquid, information specific, less trafficked areas where asset size must be limited and for which higher fees may be warranted given the inability to “scale.” CalPERS is keeping plenty of these, a fact that doesn’t seem to be getting a lot of press. What the current roster of thousands of partnerships, not to mention thousands of shuttered attempts, have basically proven is that trading in liquid debt and equity securities on the long and short side in order to seek “competitive returns in up markets and outperform in down markets” is not as easy as it looks, net of high fees or not. Additionally, we believe many strategies can mostly be replicated by some simple version of a balanced asset allocation that even bank trust departments have conceptually mastered for over half a century. Throw in a “fund of funds” fee on top of that and the disgust factor rises proportionately. (More on this below.) We recognize that we are a minnow in the mutual fund ocean and while we aspire to be larger than we are, being small may have huge advantages for an investor. We are able to be nimble, and when someone enters a smaller fund, we would like to think they have thought about it a little harder than just throwing more money into a larger fund. We believe this has the potential to help in a down market. Getting back to the real world, we then have the issue of “timing.” Very large piles of money tend to historically be on the wrong sides of asset decisions due to the sheer battleship-like structure of decision-making—by the time they get there, the opportunity set may be gone or constrained—and then whatever is left gets trampled anyway. I would also note that while being sick of high fees and feeling bamboozled by the nonsense du jour of the investment industry are symptoms that we believe can be practically and correctly treated, a lot of the current whining about hedge funds also stems from a naturally occurring phenomena: a fund that practices hedging will likely underperform a long-only index 3 LETTER TO SHAREHOLDERS (unaudited) COVE STREET CAPITAL SMALL CAP VALUE FUND | Annual Report 2014 in a very strong up-market. In fact, hedge funds’ whole sales pitch is to provide some uncorrelated, absolute return mix that lies between equity and fixed income. Even assuming reasonable fees and full transparency, throwing in the towel on a “hedged” investment because the manager is underperforming the long index might bequestionable timing. Throw in the Alibaba initial public offering (IPO) and Bill Ackman’s attempt to lock down permanent capital with a European equity offering and you have another excellent set of anecdotal contrarian signs. As a firm with a small cap focus, we have seen plenty of signs of “toppiness” in the last few months as we continued to trade negatively for the year as far as performanceand that is not underperformance. Even if you do not recall what we said at the beginning of the year—that small cap performance HAS to be tougher this year after a stupendous 2013—then you might have noticed the unrelenting headlines of “Small Cap is Over,” “The Most Overvalued Asset Class,” or “Bubble in Small Cap.” And in a prediction that was actually correct, small cap has materially underperformed its larger brethren this calendar year, as represented by the Russell 2000® return of 3.9% versus the Russell 1000® return of 10.3%. The enquiring mind then asks: so what and now what? “So what” stems from the one conclusion that anyone can reach: speculating on results in any one year is not the way toward covering a pension liability or establishing residence on your own private island. Successful investment in public markets needs some volatility in which to take advantage of short-term silliness, in terms of both buying and selling. Long-term investors actually hope the market goes down from time to time in order to create opportunity. The “value restoration project” as Jim Grant coins it, requires either the passage of time, during which good businesses compound and catch up to a flat price, or more simply a price decline. We have cash, we have what we think are “good” clients with a long-term focus and patience, and we are prepared, to paraphrase Charlie Munger, to throw a fast spear into the water to catch the fish before they swim on. These opportunities don’t come as often as one would like, so you have to be there and be ready. (Which is why we are still taking new money today.) If you can’t think fast and act resolutely, it does you no good. We are seeing more opportunities today than we saw in the beginning of the year and that is a good thing. We think we will intermediately see more and better opportunities going forward. Just as short-term, excellent performance steals from intermediate expectations of future performance, lousy interim numbers create higher return expectations for the intermediate future. We are striving to get there. Before moving on, let’s briefly reload some key factors. We believe returns from investing in small cap value remain one of the VERY few statistically significant abnormalities of long-term performance. Why? Because there are thousands of stocks from which to choose and many of them have characteristics that lead to opportunities: information inefficiency, institutions remaining deathly afraid of illiquidity, shrinking—or absent—sell side coverage that leaves many publically traded orphans (the ongoing gift from Elliot Spitzer) and the general behavioral biases of both managers and clients toward favoring brand name quantities with minimal uncertainties. The easier pickings have been and may continue to be in small cap. It is the gift that structurally should keep on giving. We remain cheerfully bearish on fixed income and slightly less so on equity markets. The combination of volatility and confusion produces opportunities and since we have had a lot less of the former, we have seen a lot fewer of the latter. Not much of this has changed this yearbut things do change—sometimes for reasons we can “see” and sometimes due to factors we can’t. We remain utterly convinced that Federal Reserve policy is our greatest known unknown and we remain extraordinarily skeptical that the Great Monetary Experiment will end with a purely beneficial outcome. The term du jour is metastability: an unstable and transient but long-lived equilibrium that is not the system’s natural state of least energy. Finally, a brief word on capital gains. We like them, but we don’t like paying taxes on them. We spend a fair amount of time during the year to balance investment merits within the context of “what is the return after-tax.” We sometimes “take losses” and wait 30 days to repurchase. We sometimes move a sale of a holding out to qualify for a long term gain. We sometimes hold a stock into a new tax year to move a gain out another year. Sometimes we are not as successful as we like and we end up reporting taxable gains. This is one of these years. We would note to all shareholders that the manager of your Fund is a large shareholder in the Fund and is a California resident. Enough said. 4 LETTER TO SHAREHOLDERS (unaudited) COVE STREET CAPITAL SMALL CAP VALUE FUND | Annual Report 2014 2| (Per Share) SHORT TERM LONG TERM RECORD DATE PAYABLE DATE COVE STREET CAPITAL SMALL CAP VALUE FUND 11/13/14 11/14/14 Best Regards, Jeffrey Bronchick, CFA Chief Investment Officer Shareholder, Cove Street Capital Small Cap Value Fund Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. Current and future portfolio holdings are subject to risk. Please refer to the Schedule of Investments for a complete list of holdings. Mutual fund investing involves risk. Principal loss is possible. There is no assurance that the investment process will consistently lead to successful results. Value investing involves risks and uncertainties and does not guarantee better performance or lower costs than other investment methodologies. Investments in smaller companies involve additional risks such as limited liquidity and greater volatility. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. Concentration of assets in a single or small number of issuers, may reduce diversification and result in increased volatility. The Russell 2000® Index measures the performance of the small-cap segment of the U.S. equity universe, representing approximately 10% of the total market capitalization of the Russell 3000® Index and the Russell 2000® Value Index includes those Russell 2000® Index companies with lower price to book ratios and lower forecasted growth values. The Russell 1000® Index measures the performance of the highest-ranking 1,000 stocks in the Russell 3000® Index, which represents about 90% of the total market capitalization of that index. One cannot invest directly in an index. Market capitalization refers to the total dollar market value of all of a company’s outstanding shares. The NASDAQ is an American stock exchange, the largest in the U.S. A return on capital is a ratio used in valuation that calculates a return from an investment that is not considered income. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Any tax or legal information provided is merely a summary of our understanding and interpretation of some of the current income tax regulations and is not exhaustive. Investors must consult their tax advisor or legal counsel for advice and information concerning their particular situation. Neither the Fund nor any of its representatives may give legal or tax advice. The Cove Street Small Cap Value Fund is distributed by Quasar Distributors, LLC. Quasar Distributors, LLC is affiliated with U.S. Bancorp Fund Services LLC. 5 THIS PAGE INTENTIONALLY LEFT BLANK 6 PERFORMANCE (unaudited) COVE STREET CAPITAL SMALL CAP VALUE FUND | Annual Report 2014 7 EXPENSE EXAMPLE - SEPTEMBER 30, 2014 (unaudited) COVE STREET CAPITAL SMALL CAP VALUE FUND | Annual Report 2014 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, reinvested dividends, or other distributions, and (2) ongoing costs, including management fees; distribution (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (April 1, 2014 – September 30, 2014). ACTUAL EXPENSES For each class, the first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expense that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES For each class, the second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. BEGINNING ENDING EXPENSES PAID ACCOUNT VALUE ACCOUNT VALUE DURING PERIOD 4/1/14 9/30/14 4/1/14 - 9/30/14(1) Investor Class Actual (2) Investor Class Hypothetical (5% annual return before expenses) Institutional Class Hypothetical (5% annual return before expenses) Institutional Class Actual (2) Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.62% and 1.36% for the Investor Class and Institutional Class, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one half year period). Based on the actual returns for the six-month period ended September 30, 2014 of (2.15)% and (2.04)% for the Investor Class and Institutional Class, respectively. 8 HOLDINGS PRESENTATION (unaudited) COVE STREET CAPITAL SMALL CAP VALUE FUND | Annual Report 2014 SECTOR ALLOCATION (% net of assets) as of September 30, 2014(1) TOP 10 EQUITY HOLDINGS (% net of assets) as of September 30, 2014(1)(2) Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Short-term investments are not included. 9 SCHEDULE OF INVESTMENTS - SEPTEMBER 30, 2014 COVE STREET CAPITAL SMALL CAP VALUE FUND | Annual Report 2014 COMMON STOCKS - 80.4% Shares Value CONSUMER DISCRETIONARY - 20.0% Barnes & Noble * $ Belmond, Class A * Carrols Restaurant Group * Cherokee Graham Holdings, Class B HSN Lakes Entertainment * Remy International ENERGY - 4.7% Apco Oil & Gas International * Carbon Natural Gas *(a) Emerald Oil * FINANCIAL SERVICES - 22.4% Baldwin & Lyons, Class B Fair Isaac Forestar Group * Hallmark Financial Services * INTL FCStone * Symetra Financial 56,000 White Mountains Insurance Group MATERIALS + PROCESSING - 10.7% Greif, Class B OM Group Taminco * PRODUCER DURABLES - 10.3% AZZ GP Strategies * Wesco Aircraft Holdings * See Notes to Financial Statements. 10 SCHEDULE OF INVESTMENTS - SEPTEMBER 30, 2014 COVE STREET CAPITAL SMALL CAP VALUE FUND | Annual Report 2014 COMMON STOCKS - 80.4% (continued) Shares Value TECHNOLOGY - 12.3% Avid Technology * $ GSI Group * PMC-Sierra * ViaSat * Westell Technologies, Class A * Total Common Stocks (Cost $32,519,396) SHORT-TERM INVESTMENT - 12.6% Fidelity Institutional Government Portfolio, 0.01% ^ (Cost $6,219,049) TOTAL INVESTMENTS - 93.0% Total Investments - 93.0% (Cost $38,738,445) Other Assets and Liabilities, Net - 7.0% Total Net Assets - 100.0% $ * Non-income producing security. (a) Security considered illiquid and is categorized in Level 2 of the fair value hierarchy. See notes 2 and 3 in Notes to Financial Statements. ^ Variable Rate Security - The rate shown is the rate in effect as of September 30, 2014. See Notes to Financial Statements. 11 STATEMENT OF ASSETS AND LIABILITIES - SEPTEMBER 30, 2014 COVE STREET CAPITAL SMALL CAP VALUE FUND | Annual Report 2014 ASSETS: Investments, at value (cost $38,738,445) $ Receivable for investment securities sold Receivable for capital shares sold Dividends and interest receivable Prepaid expenses Total assets LIABILITIES: Payable for capital shares redeemed Payable to investment adviser Payable for fund administration & accounting fees Payable for compliance fees Payable for custody fees Payable for transfer agent fees & expenses Payable for trustee fees Payable for audit fees Payable for postage & printing fees Accrued distribution fees Accrued expenses Total liabilities Net Assets S NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net realized gain on investments Net unrealized appreciation on investments NET ASSETS $ Investor Class Institutional Class Net Assets $ $ Shares issued and outstanding(1) Net asset value, redemption price and offering price per share(2) $ $ Unlimited shares authorized A redemption fee of 2.00% is assessed against shares redeemed within 60 days of purchase. See Notes to the Financial Statements. 12 STATEMENT OF OPERATIONS - FOR THE YEAR ENDED SEPTEMBER 30, 2014 COVE STREET CAPITAL SMALL CAP VALUE FUND | Annual Report 2014 INVESTMENT INCOME: Dividend income $ Interest income Total investment income EXPENSES: Investment adviser fees (See note 4) Fund administration & accounting fees (See note 4) Transfer agent fees (See note 4) Federal & state registration fees Audit fees Postage & printing fees Compliance fees (See note 4) Legal fees Trustee fees (See note 4) Other Custody fees (See note 4) Distribution fees: Investor Class (See note 5) Total expenses before recoupment Add: Advisory fee recoupment (See note 4) Net expenses NET INVESTMENT LOSS ) REALIZED AND CHANGE IN UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain on investments Net change in unrealized appreciation on investments ) Net realized and change in unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to the Financial Statements. 13 STATEMENTS OF CHANGES IN NET ASSETS COVE STREET CAPITAL SMALL CAP VALUE FUND | Annual Report 2014 Year Ended Year Ended September 30, September 30, OPERATIONS: Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation on investments ) Net increase in net assets from operations CAPITAL SHARE TRANSACTIONS: Investor Class: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) ) Redemption fees Increase in net assets from Investor Class transactions Institutional Class: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) ) Redemption fees — Increase (Decrease) in net assets from Institutional Class transactions ) Increase (Decrease) in net assets resulting from capital share transactions ) DISTRIBUTIONS TO SHAREHOLDERS: From net investment income: Investor Class: — — Institutional Class: — — From net realized gain on investments: Investor Class: ) — Institutional Class: ) — Total distributions to shareholders ) — TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of period End of period, including accumulated net investment income of $0 and $0, respectively $ $ See Notes to the Financial Statements. 14 FINANCIAL HIGHLIGHTS (for a Fund share outstanding throughout the period) COVE STREET CAPITAL SMALL CAP VALUE FUND | Annual Report 2014 INVESTOR CLASS(1) Year Ended September 30, PER SHARE DATA: Net asset value, beginning of period $ Investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions: Dividends from net investment income — — — ) ) Dividends from net capital gains ) — Total distributions ) — — ) ) Paid-­in capital from redemption fees — Net asset value, end of period $ TOTAL RETURN % % % )% % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ Ratio of expenses to average net assets: Before expense reimbursement/recoupment % After expense reimbursement/recoupment % Ratio of net investment income (loss) to average net assets: After expense reimbursement/recoupment )% )% )% )% % Portfolio turnover rate 77
